Chairman:
 Rissie Owens


 Board Members:
 Juanita Gonzalez
 David Gutierrez
 James LaFavers
Federico Rangel
Michelle Skyrme
Cynthia Tauss
                                            State of Texas
                            Board of Pardons and Paroles

March 2,2015

Mr. Eloy Diaz Gonzalez
TDCJ-CID #1652026
Ramsey Unit
1100FM655
Rosharon, Texas 77583

Re:        Full Pardon


Dear Mr. Gonzalez:

The Board of Pardons and Paroles, Clemency Section is in receipt of the submitted application for Full Pardon.

Please be advised that, based upon board rule 143,6, you are ineligible, for Full.Pardon consideration.

Sincerely,


Texas Board of Pardons and Paroles



Encl:      Board Rules



FP 17 (staff reports)




                                                                                     .       RECEIVED IN
                                                                                     COURT OF CRIMINAL APfC/.i:
                                                                                              APR 17 tm

                                                                                          AbelAcosia,ui@m


                                                CLEMENCY SECTION
                  8610 Shoal Creek Blvd., Austin, Texas, 78757 Phone: (512)406-5852 Fax: (512)467-0945
                                          Internet: bpp_clemency@tdcj.texas.gov
                       TEXAS BOARD OF PARDONS AND PAROLES RULES




                                               Chapter 143. EXECUTIVE CLEMENCY

                     Subchapter A. FULL PARDON AND RESTORATION OF RIGHTS OF CITIZENSHIP


§143.1. Authority To Grant Pardons

Except in cases of treason or impeachment, after conviction, or successful completion of a term of deferred adjudication community
supervision, the governor may grant a full pardon upon the recommendation and advice of a majority of the board as authorized by the
Texas Constitution, Article IV, §11; and Texas Code of Criminal Procedure, Articles 48.01 and 48.03.

§143.2. Pardons for Innocence

(a) On the grounds of innocence of the offense for which convicted or successfully completed a term of deferred adjudication
community supervision, the board will consider applications for recommendation to the governor for a pardon for innocence upon
receipt of:

 (1) a written recommendation of at least two of the current trial officials of the sentencing court, with one trial
      official submitting documentary evidence of actual innocence; or

  (2) a certified order or judgment of a court having jurisdiction accompanied by a certified copy of the findings of fact and
      conclusions of law where the court recommends that the Court of Criminal Appeals grant state habeas relief on the grounds of
       actual innocence.


(b) Evidence submitted under subsection (a)(1) of this section shall include the results and analysis of pre-trial and
    post-trial DNA tests or other forensic tests, if any, and may also include affidavits of witnesses upon which the
    recommendation of actual innocence is based.


§143.3. Twelve Months on Parole

When any offender has served 12 months on parole for an offense committed on or beforeAugust 28, 1977,in a manner acceptableto
the board, upon request, the board may review the offender's record upon application therefore and make a determination whether to
recommend to the governor that the offender be pardoned and finally discharged from the sentence under which he is serving.


§143.4. Parolee Discharging Sentence

Whenever any offender who has been paroled for an offense committed on or before August 28, 1977, has complied with the rules and
conditionsgoverninghis parole until the end of the term to which he/she was sentenced, and withouta revocation of his parole, the
board may report such fact to the governor prior to the issuance of the final order of discharge. The board may, at this time, recommend
to the governor a full pardon as authorized by the Texas Constitution, Article IV, §11 and Texas Government Code, Section 508.119.


§143.5. Discharged Prisoner




                                                       CLEMENCY SECTION
                8610 Shoal Creek Blvd., Austin, Texas, 78757 Phone: (512)406-5852 Fax: (512)467-0945
                                        Internet: bpp_clemency@tdcj.texas.gov
Upon request from a person who has discharged a felony sentence or successfully completed a term of deferred adjudication
community supervision, the board will consider recommending a full pardon. Applicant's name, TDCJ-CID or SID number, county of
conviction, offense, and length of sentence shall be furnished for identification.



§143.6. Inmate in Texas Department of Criminal Justice-Institutional Division

A full pardon will not be considered for an offender while in TDCJ-CID. except when exceptional circumstances exist. The burden of
showing such exceptional circumstances rests upon the applicant.


§143.7. Prior Out-of-State or Federal Convictions

Where there exists one or more convictions or successful completion of a punishment similar to a term of deferred adjudication
community supervision for offenses of felony grade, in other states or in federal court, prior to the last Texas conviction, the board will
consider recommending a pardon only if the applicant:
(1)       provides a clearance by full pardon from the jurisdiction(s) of the previous conviction(s); or
(2)       furnishes proof in writing that the other jurisdiction(s) will not act until a full pardon is granted by the Governor of
         Texas.                                                                           "*


§143.8. Suspended Sentence, Felony Conviction

Upon a written application from the applicant or person acting on their behalf, the board will consider recommending full pardon for a
suspended sentence. Applicant's name, SID number, the county of conviction, offense, and sentence shall be furnished when the
request is made.


§143.9. Sentence of Probation, Felony Conviction

The board will consider recommending a full pardon for a sentence of probation only upon a showing of receipt of maximum relief
available through the court of conviction, and then, only in an extreme or unusual circumstance which prevents the applicant from
gaining a livelihood or in the event of loss of civil rights. The burden of showing such extreme or unusual circumstances rests upon the
applicant.


§143.10. Misdemeanor

The board will consider recommending a full pardon in misdemeanor cases only when exceptional, extreme, and unusual circumstances
exist. The burden of showing such exceptional, extreme, and unusual circumstances rests upon the applicant.


§143.11. Request of Governor

The board shall consider a recommendation for a full pardon or request for restoration of firearm rights in any case upon the request of
the governor as authorized by the Texas Government, Section 508.050.


§143.12. Restoration of Firearm Rights

(a) The board will consider recommending restoration of the right to receive, possess, bear, and transport in commerce a firearm only in
extreme and unusual circumstances which prevent the applicant from gaining a livelihood, and only if the applicant:
(1) provides either proof of clearance by a previously granted full pardon or a request for such express restoration in a pending
application for a full pardon from jurisdiction(s) of the relevant conviction(s) or successful completion of a punishment similar to a
term of deferred adjudication community supervision; and
(2) provides proof of application under the United States Code, Title 18, §925(c), for exemption, relief from disabilities to the Director
of Alcohol, Tobacco Firearms and Explosives, and furnishes copies of all relevant applications and responses thereto by the Director of
Alcohol, Tobacco, Firearms and Explosives including any final actions by said Director of Alcohol. Tobacco Firearms and Explosives.
(b) The burden of showing such extreme and unusual circumstance rests upon the applicant.
                                                       CLEMENCY SECTION
                   8610 Shoal Creek Blvd., Austin, Texas, 78757 Phone: (512) 406-5852 Fax: (512) 467-0945
                                               Internet: bpp_clemency@tdcj.texas.gov
§143.13. Posthumous Pardon

Upon request from a person acting on behalf of a deceased person who was convicted of a felony offense, the board will consider
recommending a full pardon for the deceased person.

§143.14. Consideration of Request or Application

(a) The board will consider a written request or application for executive clemency submitted pursuant to Subchapter A of this chapter
(relating to Full Pardon and Restoration of Rights of Citizenship).

(b) When an application for executive clemency is denied by the governor or not recommended by the board, a person may submit a
subsequent written application for executive clemency on or after the second anniversary of the denial.




                                                     CLEMENCY SECTION
                8610 Shoal Creek Blvd., Austin, Texas, 78757 Phone: (512)406-5852 Fax: (512)467-0945
                                        Internet: bpp_clemency@tdcj.texas.gov
               PARDON FOR INNOCENCE CHECKLIST
Before submitting your application, please ensure that you have complied with all application
instructions and have reviewed the checklist informationprovided on this page. Incomplete applications
will not beforwarded to the Texas Board ofPardons and Parolesfor voting consideration.

Eligibility
Did you review your eligibility for pardon for innocence consideration by reviewing board rules
governing pardon for innocence?

Completing the Pardon For Innocence Application Form
Did you complete the application form as instructed? Review to ensure that you have complied with all
instructions, including the following:

(1)    Type or print legibly in black or blue ink;
(2)    Do not alter the presentation of the application by reformatting or rewriting the form, and do not
       bind or staple the application;
(3)    Respond to all items, if necessary using "N/A, "Unknown," "None," or "Do not remember;"
(4)    For each adult conviction for which you are requesting a pardon for innocence, complete
       application pages titled "Criminal History Information" and "Subject's Version" as instructed, with
       a complete and detailed Subject's Version of Offense with location, offense date, law enforcement
       agency involved, events leading up to the offense and your extent of involvement in the case;
(5)    Sign with your full name the application form with a date of signature.



Certified Court Documentation

Did you provide appropriate certified court documentation (indictment/complaint/information, judgment
& sentence) or clerk statement (fine/restitution paid) for all convictions for which you are requesting a
commutation of sentence. Refer to application instruction Page 2 of 2, Procedures for Obtaining Court
Documentation, for detailed instructions.


Offense/Arrest Reports

Did you provide offense reports for all convictions for which you are requesting a pardon for innocence
from the appropriate law enforcement agency? For example, if you were arrested by the Austin Police
Department, you must request offense reports from that agency. If you were arrested by the Travis County
Sheriff's Department, you must contact that agency.

If you are unsure of the arresting agency, you may access public record information pertaining to criminal
convictions and deferred adjudications by accessing the Texas Department of Public Safety (DPS) Crime
Records Service website http://records.txdps.state.tx.us/; or you may contact DPS to request assistance in
acquiring criminal history information.




PFI-10 (Rev 01/11/2010)                                                                         Page 1 of 2
PFI-10 (Rev 01/11/2010)                                               Date: 7- 3 - 2.Q /£"
(Last Name, First and Middle Name)

Co^^a/b* £»az Glofr
SUBJECT'S VERSION

On this "Subject's Version" page you are providing additional information - your version Of events - about the offense that you
listed on the preceding "Criminal History Information" page. Describe in your own words the factual circumstances of the
offense.


Responses such as "N/A," "Unknown," or "None" are not acceptable for this section ofthe application. Ifyou do not remember
anyofthe details about this offense youmay provide a statement to thateffect.


 Criminal Offense: JaJI)8C€/JC-^ iv/C/-///& CoWMcj-
 List the offense asitappears inthe court documentation. The offense should Match the wording on the corresponding Criminal History
                                                                                                                            Hi      Information page.



 Location: C'&ff/t* CoVtffy Mc£lUL
                                   ~7- '• "
                                       >*>j>— A          *•> A\ 2.
 Offense date(s):

 Law enforcement agency involved:                                    %'lia fJf.pa/dAiuM" r/fiVP -f/Mfo
 State in detail events leading up to the offense and the extent of your involvement in this case:




      Complete this page before attaching any additional page(s). Place any attachments immediately behind this page.


Court Documentation & Offense Reports
Place all court documents and offense/arrest reports for this offense after your Subject's Version page(s).
Refer to application instruction Page 2 of 2, Procedures for Obtaining Court Documentation, for
information on documents to provide with the application.
         PROCEDURES FOR OBTAINING COURT DOCUMENTATION

All court documents must be CERTIFIED, whether they originate from the office of the District,
County, or Municipal Clerk. Acquire the proper documentation, accordingly:

IF convicted and the judgment, included a court ordered fine and or restitution, furnish a statement from
the appropriate clerk confirming the amount paid.

IF convicted and the sentence is probated or deferred, furnish the Complaint/Indictment or Information,
Judgment, Sentence and Dismissal.

IF convicted of a misdemeanor resulting in a fine and/orjail time, furnish the Complaint, Judgment and
Sentence.


IF arrested and the charge was dropped or dismissed, furnish the charging papers and the Dismissal. If
unobtainable, furnish a dismissal or "no formal chargemade" statement from the prosecuting attorney.

IF arrested for out-of-state, federal or foreign offense(s) prior to the last Texas conviction, furnish court
documentation. If convicted, provide clearance by Pardon For Innocence from the jurisdiction or show by
official source, preferably the court of conviction, that no civil rights were lost.

IF convicted of a felony probation and revoked to the Texas Department of Criminal Justice -
Correctional Institutions Division (TDCJ-CID), furnish the Indictment, Judgment and Sentence granting
probation and the revocation document(s), and a copy of the TDCJ discharge certificate.

IF convicted of a felony, sentenced to'TDCJ-CID and currently on parole or mandatory supervision or on
annual report status, or have discharged the sentence, furnish the Indictment, Judgment, Sentence and a
copy of the TDCJ discharge certificate. Contact the following office(s) to obtain the appropriate
certificate:


                                 TDCJ-CID RECORDS OFFICE
                                 P. O. BOX 99
                                 HUNTSVILLE, TEXAS 77342

                                             or



                                 TDCJ PAROLE SUPERVISION
                                 8610 SHOAL CREEK BLVD.
                                 AUSTIN, TEXAS 78758

       PROCEDURES FOR OBTAINING ARREST/OFFENSE REPORTS

For each criminal offense, acquire from the appropriate law enforcement arresting agency copies of the
arrest/offense reports. These copies of reports do not have to be certified. For offenses involving drugs,
please provide copies of laboratory reports.




PFI-10 (Rev 01/11/2010)                                                                           Page 2 of 2
PFI-10 (Rev 01/11/2010)                            Date:   f - 3 ~ 2Q'&                                          Page 1 of 6
(Last Name, First and Middle Name)




      APPLICATION FOR PARDON FOR INNOCENCE
     TO THE TEXAS BOARD OF PARDONS & PAROLES
TO THE BOARD OF PARDONS AND PAROLES OF TEXAS:
I hereby request the Board of Pardons and Paroles or its designated agent to fde this application for
Clemency, to investigate the statements herein made under oath and, if the facts so justify, make a
favorable recommendation to the Governor of the State of Texas that a Pardon For Innocence, to
which I may be entitled under the laws of the State of Texas, be granted.
A.       DEMOGRAPHIC INFORMATION
                                     Last Name                                  First Name                Full Middle Name
                                                                  • Jr. •m
 Current full name                                                • sr. Qrv


 Name(s) convicted under                 &5,i(*el/£Z.             Z)/£*£           ..<2p/'
 Race and sex                        Race      /hjrvj      Gu OA:                        Sex Ma/?_

 Date and place of birth             Date ofbirth /?-£>/-                           PARDON FOR INNOCENCE

                                INSTRUCTIONS & CHECKLIST

         Mail completed applications to:          TEXAS BOARD OF PARDONS AND PAROLES
                                                  ATTN: CLEMENCY SECTION
                                                  8610 SHOAL CREEK BLVD.
                                                  AUSTIN, TX 78757

1. Submit a completed application form in compliance with board rules governing pardons for
   innocence. Please respond to all items. If necessary, use "N/A," "Unknown," "None," or "Do not
     remember."

2. Applications must be typed or printed legibly in black or blue ink.
3.   Certified court documentation (indictment, judgment and sentence) for each adult conviction for
     which you are requesting a Pardon for Innocence. For complete instructions, refer to Page 2 of 2.

4. Offense (arrest) reports for each adult conviction for which you are requesting a Pardon for •' --
   Innocence. Obtain these documents from the arresting agency. The documents do not need to be
   certified. For complete instructions, refer to Page 2 of 2.
5.   A written recommendation of a majority of the current trial officials, with one trial official
     submitting documentary evidence of actual innocence (the present prosecuting attorney, judge, and
     sheriff/chief of police of the arresting agency from the county and court of offense, conviction and
     release) and compliance with board rules governing Pardon for Innocence
6.   Complete the attached application form as presented. You may submit attached documents as
     instructed in the application. Do not alter the presentation of this application either through
     reformatting or rewriting. Do not bind or staple the application with any other submitted material.
7. The application must be signed and dated by the applicant.
     •    If the Board recommends Pardon For Innocence, the Governor makes the final decision. The
          applicant will be notified in writing upon final action.
     •    Please let us know of any change of address or telephone number.
     •    On the Application Page A of 6, A. Demographic Information, where asked to provide the
          applicant's current name, input the full name as it might appear on a Governor's proclamation.

                                    GENERAL INFORMATION

Definition - A pardon based on actual innocence exonerates an individual of the crime and erases the
conviction. In order to consider a pardon for innocence, the Texas Board of Pardons and Paroles requires
either evidence of actual innocence from at least two trial officials; or the findings of fact and conclusions
of law from the district judge in a state habeas action indicating actual innocence.




PF1-10 (Rev 01/11/2010)                                                                             Page 1 of 2
               TEXAS BOARD OF PARDONS AND PAROLES RULES




                          Chapter 143. EXECUTIVE CLEMENCY

 Subchapter A. FULL PARDON AND RESTORATION OF RIGHTS OF CITIZENSHIP



§143.1. Authority To Grant Pardons

Except in cases of treason or impeachment, after conviction, the governor may grant a full pardon upon
the recommendation and advice of a majority of the board (Texas Constitution, Article IV, §11; Texas
Code of Criminal Procedure, Articles 48.01 and 48.03).             •                       '



§143.2. Pardons for Innocence

(a)    On the grounds of innocence of the offense for which convicted the board will consider applications
       for recommendation to the governor for a pardon for innocence upon receipt of:

        (1) a written recommendation of at least two of the current trial officials of the court of
            conviction, with one trial official submitting documentary evidence of actual innocence; or

        (2): a certified order or judgment of a court having jurisdiction accompanied by a certified copy
             of the findings of fact and conclusions of law where the court recommends that the Court of
             Criminal Appeals grant state habeas relief on the grounds of actual innocence.

(b)   Evidence submitted under subsection (a)(1) of this section shall include the results and analysis of
      pre-trial and post-trial DNA tests or other forensic tests, if any, and may also include affidavits of
      witnesses upon which the recommendation of actual innocence is based.




PFI-10 (Rev 01/11/2010)                                                                           Page 2 of 2
PFI-10 (Rev 01/11/2010)                                                       Date:          V~ 3 ~ 2&SS'
(Last Name, First and Middle Name)




CRIMINAL HISTORY INFORMATION
                                                                &•
Provide information on all adult criminal offenses (list one offense per page) and the disposition of each arrest. For these
purposes, adult is defined as all arrests committed when age 16 or older or when younger than age 16 but certified as an adult. All
blanks must be completed for each criminal offense. Included in this application are two (2) blank "Criminal History
Information" pages provided in the event that you have multiple arrests.

Photocopy as many of these blank pages as needed to list additional offenses.




 Criminal Offense:                           2A/G£c&VC/ \t//c&/££ £&ASTAc:7
 List the offense as it appears in the court documentation.




 Are you requesting a Pardon ForInnocence forthis offense?                                                                             |/\j Yes / | | No
 Only Texasfelony convictions are eligible for Pardon For Innocence consideration.




 Additional Information about the Criminal Offense


 County: ChWu //c^/Wy                                                               */X                                            State: J€XAS
 Cause Number:                          Hf 2/9* 2Q2.&Q-CX/- fr £4
 Court of Adjudication:                        2^" Cp///lf Col/Hi U Mcj(t'***£>/                                                               /£%*<>
 Mark "N/A" if not adjudicated in a Court.                                                                   /                     '


 Disposition/Sentence Date:                         
 Dale of scnlcncingor other form of court adjudication. Mark "N/A" if nol adjudicated in a Court


 Court Disposition/Sentence                         Ccxjlt JhpLsce JDyeaA SupsA61*3/on Cou/twtf,
 Examples of possible response; that you may modify to reflect your circumstance;
 5 years TDCJ
 2 years State Jail Felony
 2 years probation
                                                                                                7yea£*f/Dk "fed A^Oi
                                               /——s                 f        s                                                            f-

 Examples of possible responses that you may modify to reflect your circumstance;
 Jail sentence completed
 Stale Jail Felony sentence completed                                            Currently incarcerated in a State Jail facility
 TDCJ-CID sentence completed                                                     Currently incarcerated in TDCJ-CID
 Currently on parole
PFI-10 (Rev 01/11/2010)                      Date: 4r~3~-2.Q'5                                  Page 6of 6
(Last Name, First and Middle Name)




F.       CERTIFICATION BY APPLICANT



        Please readthefollowing statements carefully andindicate your understanding and acceptance
        bysigning in the spaceprovided This application mustbe signed.




        I hereby give my permission to the Board of Pardons and Paroles or its designated agent to make
        any inquiry and receive anyinformation of record that it may deem proper in the investigation of
        this application for clemency; and

        I understand that compliance withthese requirements is sufficient for the Board's consideration of
        this application, but compliance does not necessarily mean that favorable action will result.

         I hereby swear upon my oath that I am the subject herein named and the facts contained in this
         application are true and correct.



             Sty @«h Scu^/^ "ttev y£52&£
                 PFI-10 (Rev 01/11/2010)                                     Date:      4° 3 -zo'G'                                                Page 2 of 6
(Last Name, First and Middle Name)




B.        ADDRESSES


             Current Mailing Address                                                 Current Physical Address
                                                                                       Provide information even ij the physical
               Indicate your current mailing address. ..
                                                                                        and mailing addresses are the same.
     ficy/usey c//7rr                                                        CotHsey Otti/
 Number and street                                         Apartment      Number andstreet '                                       Apartment




 City           .                              State       Zip Code       City                                        State        Zip Code




     Home phone number [ JUQ ]                    /JCs •                  County of residence


     Work phone number [ /Jb ]                  /Lf &                     Years resided atphysical residence         CJ^i-J^
  Email Address               ASO                 AS &

Previous Addresses
List all previous physical addresses since age 18. Do not use post office boxes. If you lived in an apartment
complex, list your apartment number. All time periods must be accounted for. Include complete dates (months and
years of residence), addresses, city, state and zip codes. Complete this page before attaching any additional page(s).
Place attachments behind this page.
 From (month/year):           Number and street                                                                        Apartment

 •4- /6-200@                                                                                                           &4SA
 To (month/year):                                                                                           State      Zip Code
                              ""P/ah*                                                                     -/x

 From(month/year):     ^*f*   Number and street                                                                        Apartment

 id- J>5-&0
 To (month/year):     &&                                                                                    State      Zip Code




 From (month/year):           Number and street                                                                        Apartment

        DA
 To (month/year):             City                                                                          State      Zip Code

        ASA                                    ajA

 From (month/year):           Number and street                                                                        Apartment
                                             Ay A
 To (month/year):                                                                                           Slate      Zip Code

        4/4
                              a"             jM
PFI-10 (Rev 01/11/2010)                          Date:      9" 3~ <20&                                Page 3 of 6
(Last Name, First and Middle Name)


T7           /.^ ^.v:/'v 7\Z
C.         EMPLOYMENT
Please give a comprehensive adult (since age 18) employment history, beginning with your present employment and
working backwards. Include employer's name, address, your job position working title, description ofjob duties,
salary, dates employed, and reason for leaving. Complete this page before attaching any additional page(s). Place
attachments behind this page.

 From (month/year):                  Employer name



 To (month/year):                    Employer address      ^^^


 Job position (working title)        Description of your work duties



 Average monthly salary              Reason for leaving -/^/'^ COC>£~? 2/? / X Mc/tt. V«^^'^'Z
 From (month/year):                  Employer name

                    AJO                                       /OO

 To (month/year):                    Employer address



 Job position (working title)        Description of your work duties
                                                          /JO
 Average monthly salary              Reason for leaving




 From (month/year):                  Employer name

            AJO
 To (month/year):                    Employer address

          AJQ
 Job position (working title)        Description of your work duties
                                                          4JD
 Average monthly salary              Reason for leaving
                                                  r6c
PFI-10 (Rev 01/11/2010)                                                        Date: V' ? " Z&'S
(Last Name, First and Middle Name)




CRIMINAL HISTORY INFORMATION
Provide information on all adult criminal offenses (list one offense per page) and the disposition of each arrest. For these
purposes, adult is defined as all arrests committed when age 16 or older or when younger than age 16 but certified as an adult. All
blanks must be completed for each criminal offense. Included in this application are two (2) blank "Criminal History
Information" pages provided in the event that you have multiple arrests.

Photocopy as many of these blank pages as needed to list additional offenses.




 Criminal Offense: T//£)£C£HCY V/CA/U& C^pQ^UfLC
 List the offense as it appears in the court documentation.




 Are you requesting a Pardon ForInnocence for this offense?                                                                           Q\| Yes / | | No
 Only Texasfelony convictions are eligible for Pardon For Innocence consideration.




 Additional Information about the Criminal Offense


 County: 'CoJ/'U ' A/c£''ttH&f VX                                                                                                   state: Y&XAS
 Cause Number:                      It/2/9* ?&2 &> ~09- //Cf
 Court
 Mark
        rt ofAdjudication.
        "N/A" if not adjudicated in a Court.
                                                  2/9- G>///U C&CtSTf ASc^/MUSy "/eXAS        \            '"


 Disposition/Sentence Date:                             2* /f- ZOOS
 Date of sentencing or other form of court adjudication. Mark "N/A" if not adjudicated in a Court.


 Court Disposition/Sentence: GdoA/'7(4pUC£. *i0 VStM SCjPeA&S*)!/ CbWOUt'//
 Examples of possible responses that vou may modify 10reflect your circumstance:

 5 years TDCJ
                                                                                          M poo^ Ooc/£^ £efo&*(Q
 2 years Slate Jail Felony
 2 years probation



 Fine orderedin the Sentence?                                          CD Yes QNo                         If "Yes",indicate the amount:     $_
                                                                                                        Was the fine paid in full?               •   Yes •   No

 Restitution ordered in the Sentence?                                  d Yes CD No                   If "Yes", indicate the amount:         $
                                                                  y^                                     Was the restitution paid infull?        O Yes O No
                                                                 •fy&t/L'S
 Final Disposition:

 Examples of possible responses that vou may modify to reflect your circumstance:
 Jail sentence completed
 State Jail Felony sentence completed                                             Currently incarcerated in a State Jail facility
 TDCJ-CID sentence completed                                                      Currently incarceraied in TDCJ-CID
 Currently on parole                                                                            -     t,
PFI-10 (Rev 01/11/2010)                                                 Date: ^"3 -.2&S&
(Last Name, First and Middle Name)




SUBJECT'S VERSION

On this "Subject's Version" page you are providing additional information - your version ofevents - about the offense that you
listed on the preceding "Criminal History Information" page. Describe in your own words the factual circumstances of the
offense.

Responses such as "N/A," "Unknown," or "None" are not acceptable for this section ofthe application. Ifyou do not remember
any of thedetails about thisoffense youmayprovide a statement to thateffect.



 Criminal Offense:                   Jl*Oe/UCs/                        US/C////:/) C^vVfr^O^g
 List the offense as it appears in the court documentation. The offinse shouldfiatch the wording on the corresponding Criminal History Information page.

 Location


 Offense date(s): OZZ/'o /s>F)Cl%                         ^
 Law enforcement agency involved: fOlfC^ tZr'gprtA/Altffa 'l/AwD TA /j^llAS
 State in detaDevents leading up to the offense arid the extent of your involvement in this case:




                rrf              /tie JZzAr/A a£&yf                                                                   ,




      Complete this page before attaching any additional page(s). Place any attachments immediately behind this page.


Court Documentation & Offense Reports
Place all court documents and offense/arrestreports for this offense after your Subject's Version page(s).
Refer to application instruction Page 2 of 2, Procedures for Obtaining Court Documentation, for
information on documents to provide with the application.
PFI-10 (Rev 01/11/2010)                              Date:     $k*t£*
 If"yes," list your (TDCJ-CID) identification number. *fX 7¥£%3                 ID number: /652.C2. &

                                                                                                  [Yes    D No
 Were you ever incarcerated in a Texas penal institution?
                                                                                Prior ID number: /65PFI-10 (Rev 01/11/2010)                             Date: ^' «3~ 2&6                                                 Page 5of 6
(Last Name, First and Middle Name)



                                          w-
E.    JUSTIFICATION FOR CLEMENCY CONSIDERATION

       (1)         State the reasons and circumstances for requesting a Pardon For Innocence.


     "*-^/oy &V*deaiae S'o^o/t -/4>'r A/eyA*//** Q-PjUz offense


     Solssc/ZdZ* 6*SQ) ^ 4/tte S&ds* £'/g £>/#££ fe>A£KS/Q fes/s . /f guy oKcP ptl&y ctfso /i/a/^cDe.



   t- ^jeck. \&V ?z/oh;a ^ib^uos QfffoJeJtef
  S-Yj6C^ CZ& S^u7^uc:z. C&^ff&k

   GoiM/o/ejf AcicP Uxtt £'&,,' /K CaiejuU///i//'
  V- ka/ &&£xY /^a/Y %Adal/ AzkjtuJ

  7- f&svJ dsyQGit 6oct< ££;/£> Caia/q/h* /*/3* gygoa&g

   Ye> G&CtH.' T^fAc/z^S, ^~T 1H C5aS£3 g/ */&£<3>Se>C O^ /^q&xtA                                                                4
                                                                                                                                  *r£?4rt




  -/ppi*/ &/*/J&£ V/JsJan, fc&
JfcH/SALHCXC HfGty yfLCtW f